DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8, 10, 11, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 4, 5, 10, 11, 13, 14, and 16, the units of d are unknown.  If the units are unknown, then number to be entered into the equations cannot be known.  For instance, if the intended units are mm, but the dimensions for inches, or cm, or µm are entered into the equations, the numbers will not be accurate.  As such, the claims are unclear.
In regards to Claims 7 and 8, the phrase the thus obtained steel filaments lacks proper antecedent basis.  Not only is no steel filament produced in Claims 7 and 8, but even if the filament is the result of the drawing step, there is no plurality of filaments, only one.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Gerspacher et al (4143209) in view of Vanderbeken et al (20100031623).
Gerspacher teaches a rubber article-reinforcing steel cord formed by twisted together plural steel filaments (Abstract; Examples teach cords; Column 3, lines 30-48 teach terminology), wherein brass plating is performed on the steel filaments (Column 2, step 5), and zinc plating is further performed on at least the outer circumference of the brass plating of the outermost-layer steel filaments of the sheath strands (Column 2, lines 58-62).  While Gerspacher essentially teaches the invention as detailed, including forming a plurality of the filaments into a cord, it fails to specifically teach the myriad different cord structures known in the art.  Vanderbeken, however, teaches that it is well known to form cords having a structure in which plural sheath strands each formed by twisting together plural steel filaments are twisted together around at least one core strand formed by twisting together plural steel filaments (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the cord of Gerspacher as taught by Vanderbeken, so as to make a structure appropriate for reinforcing rubber articles.  The ordinarily skilled artisan understands that there are countless structures known in the art, dependent on the tensile strength 
In regards to Claim 2, Gerspacher teaches the zinc plating is performed on the outer circumference of the brass plating of all of the filaments (performed between steps 5 and 8 in Column 2).
In regards to Claims 3 and 9, Gerspacher incorporates U.S. Patent No. 2,870,526 by reference (Column 2, line 30).  That reference teaches in Claim 1 that the layer of zinc is thicker than the layer of brass.
In regards to Claims 4, 5, 10, 11, 13, 14, and 16, the units of d are undefined.  As such, any unit can be chosen to measure the filament diameters which could be chosen to satisfy the equations.
In regards to Claims 6, 12, 15, 17, and 18, the claim language which is for a conveyer is considered intended use.  The cord of the combination as detailed above is capable of use in a conveyer.
In regards to Claim 7, the combination as detailed above teaches brass plating, drawing, twisting into strands, twisting into a cord, and zinc plating before the twisting step (Column 2, steps 1-9, lines 58-62).
In regards to Claim 19, Gerspacher teaches electroplating for applying layers (Column 2, line 61).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6 of copending Application No. 17/251313 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same twisted steel cord with brass and zinc platings, with the claims aligned as follows:
Claims 1 and 2 of the instant application being found in Claims 1, 3, and 4 of the ‘313 application
Claim 6 of the instant application being found in Claim 6 of the ‘313 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12-15 of copending Application No. 16/728125 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same twisted steel cord with brass and zinc platings, with the claims aligned as follows:
Claims 1 and 2 of the instant application being found in Claims 1 and 12 of the ‘125 application
Claims 3, 4, 9, 10, and 13 of the instant application being found in Claim 13 of the ‘125 application
Claims 5, 11, 14, and 16 of the instant application being found in Claims 2 and 15 of the ‘125 application
Claims 6, 12, 15, 17, and 18 of the instant application being found in Claim 14 of the ‘125 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Coppens et al (4704337) Abstract teaches layers at least similar to those as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732